DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert E. Kent, Reg. No. 70,549 on 6/16/22

The application has been amended as follows: 
With respect to claim 7 the recitation of “the characteristic of the first wireless power” on lines 5-6 has been changed to -- the amount of the first wireless power --.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-5, there is no cited art that discloses a system comprising a power collection engine, a connection management engine, a first transmitter  and a second transmitter connected and operative as recited in claim 1 and wherein the connection management engine is operative “to cause the second transmitter to provide second power concurrently with the first power to the power collection engine, the second power having an amount determined by the connection management engine according to an amount of the first power to enable the second transmitter to provide the second power concurrently with the first power to mitigate interference with the first power and to enable the second power to be combinable with the first power to form a power signal for the system” (Examiner’s emphasis).
There is no cited art that concurrently provides both the first and second power, at the same time, from the respective power transmitters to power the collection engine wherein the amount of the second power is determined according to the amount of the first power to mitigate interference when first and second powers are provided at the same time.  Tani et al. (USPN 10,069,339) discloses adjusting the phase and/or direction of radiation of the second transmitted power according to the phase of the first transmitted power. Tani (and the cited prior art) fails to disclose the amount of the second power being adjusted in accordance with the amount of the first power, wherein “amount” is interpreted as the level, gain, amount or amplitude of the power value of the transmitted power signals. 
Claims 7, 9-14 and 16 are allowed for similar reasons as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525. The examiner can normally be reached 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849